 SUPER VALU STORES, INC.Super Valu Stores,Inc., PetitionerandInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen&HelpersofAmerica,LocalUnion No. 394'Super Valu Stores,Inc.andBakery& [ConfectioneryWorkers Local Union 34,affiliatedwith theBakery&ConfectioneryWorkers InternationalUnion of America,'Petitioner.Cases 18-RM-667and 18-RC-7884November 3, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSUnder separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeCharles J Frisch, Hearing Officer. Following thehearing, this case was transferred to the NationalLaborRelationsBoard inWashington,D C.,pursuant to Section 102.67 of the National LaborRelationsBoardRulesandRegulationsandStatements of Procedure, Series 8, as amended. TheEmployer-Petitioner has filed a brief.Pursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct,asamended, theBoard has delegated its powers in connection withthis proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.Theyareherebyaffirmed.Upon the entire record in these cases, the Boardfinds-1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim torepresent certain employees of the Employer.3On May 13, 1969, in Case 18-RM-667, theRegionalDirectorapprovedaStipulationforCertification upon Consent Election, executed by theEmployer and the Teamsters a few days earlier,providing for an election among all four bakerydepartmentemployeesattheEmployer'snewwarehouse at Urbandale, Iowa. The election wasconducted on May 22, 1969, between 2:45 and 3p.m.On the same day, however, at 11:07 am ,BakeryWorkers filed a petition for an election inthe same group of bakery department employees.Acting upon instructions of the Regional Director,theBoard agent impounded the ballots in theelection inCase 18-RM-667, and they remainunopened to date. The Acting Regional Director, on'Herein calledTeamsters'Hereincalled Bakery Workers469June 9, 1969, issued an order withdrawing approvaloftheconsentelectionagreement inCase18-RM-667 and vacating the election On the sameday, the two petitions were ordered consolidated fora hearing. which was held onIJune 17, 1969.On July 1,1969,theRegionalDirectortransferredtheconsolidated cases to the Board.The Employer contends that the Bakery Workers'petition should be dismissed as a tardy attempt tointervene in Case 18-RM-667, and that the ballotsin the May 22 election should be counted, a tallyserved, and an appropriate certification issued.Wefind no merit in this contention. Considering thebroad authority which the Board has delegated toRegionalDirectorswith regard to representationproceedings,' we do not believe that the RegionalDirector here committed an abuse of discretion invacating theMay 22 election. Implicit in theRegionalDirector's authority to approve consentelection agreements is his authority to revoke thatapprovalwhenhedeterminesthatchangedcircumstances, discovered prior to the counting ofballots,warrant such revocation ' We find that theRegional Director's decision to permit interventioninthepresentproceedingwasnotarbitrary.Furthermore, in view of our holding that theRegionalDirector acted within his discretion invacating the election, we do not agree with theEmployer's contention that a "valid" election hasbeen held within the meaning of Section 9(c)(3) oftheAct,' thus precluding another election in thisunit for 12 months.Accordingly,we find that a question affectingcommerce exists concerning representationofcertainemployees of the Employer within themeaning of Sections 9(c)(1) and 2(6) and (7) of theAct.4.The employees in question were hired directlyby the Employer for a bakery department which wasfirst established when the Employer moved from awarehouse located inDesMoines to a newwarehouse in a nearby suburb, Urbandale. Theseemployees had not worked for the Employer before,norhad the Employer maintained a bakerydepartment in its previous warehouse. Their dutiesrequirethem to work solely in the bakerydepartment, which is situated in a room inside thewarehouse In the remainder of the warehouse,employees,mostalreadyrepresentedbytheTeamsters, receive and ship merchandise, performvarious types of prepackaging, and separate suchitems as produce into smaller units. There is nointerchange of bakery department employees andother warehouse employees. Operations performed'Sec 101 21, National Labor Relations Board Rules and Regulationsand Statements of Procedures, Series 8,as amended See also Sec102 65(b),Board'sRules and Regulations'Oroply Corporation,121NLRB 1067, 1068'The provision,inpart, states,"No election shall be directed in anybargaining unit or any subdivision within which,in the preceding 12-monthperiod,a valid election shall have been held "179NLRB No. 76 470DECISIONS OF NATIONALLABOR RELATIONS BOARDby the bakery employees may be summarized asfollowsA premix substance utilized in baked goodsispurchasedbytheEmployer from outsidesuppliers.Itisreceivedbybakery departmentemployees in bags which contain detailed measuring,mixing,and timing instructions. Employees addwater and yeast and compound the resultant mixturein a mixing device, utilizing an automatic timer. Thedough is then placed on a dolly while the yeastferments.After the leavening process, the dough iscut and weighed in various sized pieces, dependingupon the desired product. It is finally shaped bymachine,frozen,boxed,andshippedtosupermarkets, where it is later baked and sold bystore employees.The bakery employees are directed in their workactivitiesbyaforemanwho the parties havestipulated is a supervisor within the meaning of theAct, and who exercises no authority over any otheremployees in the warehouse. The Employer's bakerydepartment as a whole is under the ultimatesupervision of the Employer's chainwide BakeryProduction Manager, to whom the foreman of theseemployeesdirectlyreports.Thewarehouse(operations) superintendent has no responsibility fordirecting work activities in the bakery department,although he does have the responsibility of assuringthatthedepartment'sphysicalfacilitiesareadequate. Fringe benefits and working conditions ofthe bakery employees vary materially from those ofthe other warehouse employees.Itthus is evident that the Employer's bakerydepartmentwas establishedasawell-definedadministrative unit at the warehouse to better serveitsretailstorebakeryneeds,and that thedepartmentwas provided with both functionalindependence and separate supervision to assureefficiency in its operations. In view of the separatecommunity of interests which the bakery departmentemployees share, as discussed above, we find nomerit in Teamsters' contention that the bakerydepartment constitutes an accretion to the existingunit represented by Teamsters. On the contrary, wefind that the employees in the bakery departmentconstituteanewly established departmental unitwhichmay be separately represented by a labororganization if the employees so desire. Accordingly,we reject the Teamster's contention that thepetitions seeking an election among the Employer'sbakery department employees are barred by thatunion'scurrentcollective-bargainingagreement.Since we find that bakery department employeesconstitute an appropriate unit for the purposes ofcollective bargaining, we shall direct an election inthat unit and include the names of both the BakeryWorkers and the Teamsters on the ballot.5.The following employees of the Employerconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:AllbakerydepartmentemployeesattheEmployer'swarehouseatUrbandale,Iowa,includingmixers,sheetersandpackagers,butexcludingallotheremployees,professionalemployees, guards and supervisors as defined in theAct.[Direction of Election6 omitted from publication.]"•n order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB1236,N LR B v Wvman-Gordon Company,394 U S 759 Accordingly, it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 18 within 7days of the date of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNoextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filed